internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no 263a 263a 263a 263a 263a 263a 263a 263a tam-155576-06 case-mis no director --------------------------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------- ----------------------------------- --------------------------------- ---------------- -------------- ----------------------- legend taxpayer -------------------------------- location -------------------------------- location ------------------------------- credit_amount --------------- amount --------------- ------------------------ issues production and handling issues under the following circumstances whether taxpayer’s installation activities constitute production activity according to sec_263a and sec_1_263a-2 a installation of parts by taxpayer’s service_department i customer-owned vehicles tam-155576-06 ii new vehicles owned by taxpayer iii used vehicles owned by taxpayer b sublet repairs installation of parts by subcontractors i customer-owned vehicles ii new vehicles owned by taxpayer iii used vehicles owned by taxpayer whether under sec_1_263a-1 taxpayer has property subject_to sec_263a a whether auto repair installation activity constitutes service activity according to sec_1_263a-1 with respect to customer-owned vehicles b whether the parts provided in the auto repair installation activity constitute property provided in the provision of services according to sec_1 263a- b with respect to customer-owned vehicles whether taxpayer is eligible for the de_minimis exception under sec_1_263a-1 whether taxpayer is a reseller with production activities under sec_1_263a-3 and if so whether those activities qualify as de_minimis production activities under sec_1_263a-3 whether taxpayer’s repair installation activities are handling costs if taxpayer is permitted to use the simplified_resale_method because it has de_minimis production under sec_1_263a-3 how are the production_costs accounted for in the formula retail sales facility issues do the following sales constitute on-site sales to retail customers a vehicles taken in trade or purchased at auction and subsequently resold at wholesale b vehicles sold to another dealership at cost c vehicles leased d vehicles sold as part of a fleet sale and e wholesale sales of parts to purchasers who are or are not end users where the parts are picked up at taxpayer’s parts department by the purchaser or delivered to the purchaser by a driver from taxpayer’s parts department is taxpayer’s storage_facility at location an on-site off-site or dual-function_storage_facility is taxpayer’s storage_facility at location an on-site off-site or dual-function_storage_facility tam-155576-06 identification and allocation of costs issues whether purchasing storage and handling costs as described in sec_1_263a-3 are mixed_service_costs a under the simplified_production_method b under the simplified_resale_method which costs are mixed_service_costs for purposes of the simplified_service_cost_method provided that taxpayer’s self-developed method for capitalizing additional sec_263a costs is not a proper method what method_of_accounting can the examining agent use in order to compute taxpayer's taxable_income conclusions production and handling conclusions under the circumstances described below when taxpayer or a subcontractor installs parts to customer-owned vehicles the installation activity does not constitute production activity under sec_263a and sec_1_263a-2 because taxpayer does not hold the underlying benefits_and_burdens_of_ownership of the vehicle when taxpayer or a subcontractor installs parts to new and used vehicles owned by taxpayer the installation of parts may constitute production activities under sec_263a and sec_1_263a-2 taxpayer does not qualify for the property provided incident to services exception set forth in sec_1_263a-1 because taxpayer accounts for the parts as inventory taxpayer does not qualify for the de_minimis_rule under sec_1_263a-1 because taxpayer’s total indirect_costs exceed dollar_figure we cannot determine whether taxpayer qualifies for the de_minimis production presumption test described in sec_1_263a-3 if the examining agent applies a facts_and_circumstances_test taking into account volume taxpayer’s production activities relating to property subject_to sec_263a may be de_minimis within the meaning of sec_1_263a-3 costs attributable to repair installation activities with respect to customer-owned vehicles are handling costs under sec_1_263a-3 costs attributable to certain minor repair installation activities with respect to taxpayer-owned vehicles are also handling costs tam-155576-06 under the simplified_resale_method the materials and labor costs presently capitalized to inventory are sec_471 costs accordingly the costs are included in the denominator of the formula as well as in the multiplicand the indirect_costs relating to production activities are treated as additional sec_263a costs and included in either the storage_and_handling_costs_absorption_ratio or the purchasing_costs_absorption_ratio retail sales facility conclusions vehicles resold at wholesale vehicles sold to another dealership at cost leased vehicles and some parts sales are not on-site sales to retail customers parts sales made to end users at location are on-site sales to retail customers fleet sales are on-site sales to retail customers taxpayer’s storage_facility at location is a dual-function_storage_facility taxpayer’s storage_facility at location is an off-site storage_facility identification and allocation of costs conclusions under the circumstance described below purchasing storage and handling costs described at sec_1_263a-3 are not mixed_service_costs under either the simplified_production_method or the simplified_resale_method under the circumstance described below the following costs are mixed_service_costs for purposes of the simplified_service_cost_method salaries - executive costs including payroll tax and employee_benefits salaries - administrative costs including payroll_taxes and employee_benefits rent real_estate_taxes utilities repairs and office supplies allocable to administrative departments data processing costs legal and audit cost sec_12 the commissioner may require taxpayer to use any method that in his opinion clearly reflects income facts taxpayer is a franchised dealership that sells new and used vehicles taxpayer also sells vehicle parts in addition taxpayer’s service_department repairs and installs parts tam-155576-06 on vehicles owned by customers and new and used vehicles owned by taxpayer taxpayer-owned vehicles taxpayer stores vehicles at its main sales facility location taxpayer also stores vehicles at location which is one-half mile from location there is no sign at location indicating that it is owned by taxpayer and there is no sales office at location types of sales as is typical of an automobile dealership taxpayer has numerous sales of automobiles to retail customers taxpayer also has lease sales if a retail customer prefers to lease a vehicle taxpayer facilitates the lease in a lease transaction taxpayer leases the vehicle to the customer and simultaneously or immediately thereafter sells the vehicle subject_to the lease to credit to facilitate sales of new and used vehicles taxpayer allows its customers to trade in their used vehicles in exchange for a reduction in the price of a new or used vehicle that the customer is purchasing from taxpayer if taxpayer determines that a particular trade-in is not suitable for retail_sale by taxpayer it sells the trade-in on a wholesale basis taxpayer also sells on a wholesale basis some trade-in vehicles that it originally intended to sell on a retail basis and some vehicles that it purchased at auction if a customer wants to purchase a vehicle that taxpayer does not have in stock eg a specific model in a particular color taxpayer will arrange to acquire the vehicle from another dealership usually dealers accommodate each other and sell such vehicles at the dealer’s cost likewise when taxpayer sells new vehicles to other automobile dealers it does so at its cost taxpayer also sells multiple new vehicles in fleet sales service_department - repair installation activity one difficulty in explaining the facts and legal principles applicable to this case is that there are significant differences between the meaning of terms used by the automobile dealership industry and terms of art used in tax_accounting law in industry parlance an automobile dealership has a service_department that repairs automobiles most of which involves installation of new or replacement automobile parts the law of tax_accounting on the other hand frequently distinguishes between a service and a sale_of_goods under tax_accounting principles the activities of an automobile dealership’s service_department would qualify as providing services to customers as well as sales of goods to customers and production of goods for sale to customers similarly the law of tax_accounting distinguishes between repairs and improvements and provides different treatment for each and here again many of the repairs performed by an automobile dealership’s service_department would qualify as improvements under tax_accounting tam-155576-06 principles thus where it is helpful to avoid confusion this technical_advice_memorandum will refer to the activities of taxpayer’s service_department as its repair installation activity like most automobile dealerships taxpayer’s repair installation activity involves many vehicles that taxpayer does not own customer-owned vehicles when a customer brings his or her vehicle to the service_department a service advisor prepares a repair order on an estimation form once a formal diagnosis is made the customer is contacted and authorizes the work the work typically involves removal of old worn or defective parts and installation of new parts the execution of this repair order activates a mechanic’s lien on the vehicle to the extent of the value of the parts and repair services labor and other costs provided the mechanic’s lien encumbers the customer’s title ownership of the vehicle the customer can not dispose_of the vehicle with a clean title until or unless the mechanic’s lien is satisfied on occasion when a customer defaults taxpayer can sell the encumbered vehicle in satisfaction of the liability incurred for the cost of parts and services rendered in general customers can not retrieve repaired vehicles without prior payment being made for the repair it is common practice that taxpayer’s customers pay for the parts and labor upon completion of the service besides working on customer-owned vehicles the service_department also installs certain options such as air running boards alarm systems plow packages towing packages air conditioning stereo equipment and entertainment systems on new vehicles some of these options are installed prior to the sale of the new vehicle being consummated and some are installed subsequent to the sale transaction being completed whether the option is installed before or after the sales transaction is completed depends on the dollar value of the option being installed if the cost of any option is above dollar_figure taxpayer will not install the option until the customer completes the sales transaction taxpayer’s service_department also installs parts on used vehicles to correct defects or to make them more suitable for sale taxpayer obtains most of its used vehicles from auction taxpayer purchases these vehicles from auction installs new or replacement parts if needed and resells the vehicles taxpayer obtains other used vehicles as trade-ins when a customer purchases a new vehicle or a different used vehicle many of the vehicles taken in trade are immediately sold but some need new or replacement parts installed first the extent of the work done on a vehicle depends on the retail merit of the vehicle and taxpayer judgment retail merit in the auto industry refers to the following characteristics of the vehicle mileage pincitek to 20k per year condition year of vehicle and amount of work required to ready for resale subcontractor activities tam-155576-06 taxpayer also has sublet repairs these are repair installation activities performed by a subcontractor hired by taxpayer and may be done with respect to taxpayer-owned vehicles and customer-owned vehicles for example subcontractors install alarm systems and replace transmissions for taxpayer parts department taxpayer also sells automobile parts at its location facility many of taxpayer’s sales are made via taxpayer’s repair installation activity some parts are sold to automobile repair shops that install the parts in retail customers’ vehicles the parts are either picked up at taxpayer’s parts counter or an employee of taxpayer delivers the part to the repair shop other part sales are made to end users these sales are also made at taxpayer’s parts counter or taxpayer’s employees deliver the parts to the end users in taxpayer purchased parts totaling amount and its own service_department used percent of the parts purchased of the remaining parts purchased in percent were recorded by taxpayer as wholesale sales and percent were recorded as retail sales in taxpayer purchased parts totaling amount and its own service_department used percent of the parts purchased of the remaining parts purchased in percent were recorded by taxpayer as wholesale sales and percent were recorded as retail sales the parts department sales counter generates approximately percent of taxpayer’s parts department sales approximately percent in and percent in of the sales made by taxpayer’s parts department are recorded by taxpayer as wholesale sales some of these sales are to end users but because sales are made at a discount taxpayer records them as wholesale sales administrative activities taxpayer has executive and administrative departments that perform various duties the executives oversee the purchasing activities of new and used vehicles the parts and service departments’ activities financial reporting financing employee_benefits and payroll in addition the executives are involved in general planning and policy decisions the administrative department performs various tasks these tasks include the reconciliation of the weekly parts invoices to the monthly statements reconciliation of vehicle inventory preparation and maintenance of all financial records for the new vehicle sales used vehicle sales via retail and wholesale parts department sales via retail and wholesale and service_department activity accounts_payable accounts_receivable payroll and benefit functions and various support functions of all the taxpayer’s activities inventory_accounting tam-155576-06 taxpayer uses an overall accrual_method of accounting taxpayer accounts for new vehicle inventory under the last-in_first-out lifo_method taxpayer accounts for used vehicles and parts inventory under the first-in_first-out fifo method taxpayer’s average annual gross_receipts are over dollar_figure accordingly taxpayer is subject_to the uniform_capitalization_rules under sec_263a of the internal_revenue_code and the income_tax regulations thereunder taxpayer capitalizes additional sec_263a costs to ending inventory using a self-developed method under this method taxpayer computes two absorption ratios one is applied to new vehicle inventory and the other is applied to parts inventory taxpayer capitalizes additional sec_263a costs to new vehicles by dividing additional sec_263a costs attributable to new vehicles by current_year purchases and then multiplying the result by the lifo_increment if any taxpayer capitalizes additional sec_263a costs to parts by dividing additional sec_263a costs attributable to parts by current_year purchases of parts and then multiplying the result by sec_471 parts costs in ending inventory taxpayer includes a limited amount of mixed_service_costs in the calculation taxpayer does not capitalize any additional sec_263a costs to the used vehicle inventory when taxpayer’s service_department repairs or improves taxpayer-owned vehicles the costs of parts and labor are accumulated on documents called internal repair orders taxpayer capitalizes the total on the internal repair order to the inventoriable basis of the new and used vehicles however other than a limited amount of mixed_service_costs taxpayer does not capitalize any other indirect_costs to new vehicles or to parts law sec_263a provides that the direct costs and indirect_costs properly allocable to property that is inventory in the hands of the taxpayer must be included in inventory costs sec_263a provides that the term produce includes construct build install manufacture develop or improve sec_263a provides that the taxpayer shall be treated as producing any property produced for the taxpayer under a contract with the taxpayer except that only costs paid_or_incurred by the taxpayer whether under such contract or otherwise shall be taken into account in applying subsection a to the taxpayer sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to real and tangible_personal_property produced_by_the_taxpayer and real_property and personal_property described in sec_1221 which is acquired by the taxpayer for resale taxpayer did not explain how it initially determines the amount of additional sec_263a costs attributable to new vehicle inventory or parts inventory tam-155576-06 sec_1_263a-1 provides that sec_263a does not apply to property that is provided to a client or customer incident to the provision of services by the taxpayer if the property provided to the client is- a de_minimis in amount and b not inventory in the hands of the service provider sec_1_263a-1 provides that sec_1_263a-2 provides for a de_minimis_rule that treats producers with total indirect_costs of dollar_figure or less as having no additional sec_263a costs as defined in paragraph d of this section for purposes of the simplified_production_method sec_1_263a-1 provides that generally a taxpayer’s sec_471 costs are the costs other than interest capitalized under its method_of_accounting immediately prior to the effective date of sec_263a sec_1_263a-1 provides that in the case of a new taxpayer sec_471 costs are those acquisition or production_costs other than interest that would have been required to be capitalized by the taxpayer if the taxpayer had been in existence immediately prior to the effective date of sec_263a sec_1_263a-1 provides that generally a taxpayer’s additional sec_263a costs are the costs other than interest that were not capitalized under its method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to property produced or property acquired for resale sec_1_263a-1 provides that producers must capitalize direct_material_costs and direct_labor_costs sec_1_263a-1 provides that direct_material_costs include the costs of those materials that become an integral part of specific property produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced sec_1_263a-1 provides that direct_labor_costs include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced sec_1_263a-1 provides that resellers must capitalize the acquisition costs of property acquired for resale in the case of inventory the acquisition_cost is the cost described in sec_1_471-3 tam-155576-06 sec_1_263a-1 provides that indirect_costs are defined as all costs other than direct materials and direct_labor_costs in the case of property produced or acquisition costs in the case of property acquired for resale taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale sec_1_263a-1 also provides that indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities sec_1_263a-1 further provides that indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to sec_263a taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities sec_1_263a-1 provides that service_costs are defined as a type of indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function sec_1_263a-1 provides that service departments are defined as administrative service or support departments that incur service_costs the facts and circumstances of the taxpayer's activities and business organization control whether a department is a service_department for example service departments include personnel accounting data processing security legal and other similar departments sec_1_263a-1 provides that capitalizable service_costs are defined as service_costs that directly benefit or are incurred by reason of the performance of the production or resale activities of the taxpayer therefore these service_costs are required to be capitalized under sec_263a examples of service departments or functions that incur capitalizable service_costs are provided in sec_1_263a-1 sec_1_263a-1 provides that deductible service_costs are defined as service_costs that do not directly benefit or are not incurred by reason of the performance of the production or resale activities of the taxpayer and therefore are not required to be capitalized under sec_263a deductible service_costs generally include costs incurred by reason of the taxpayer's overall management or policy guidance functions in addition deductible service_costs include costs incurred by reason of the marketing selling advertising and distribution activities of the taxpayer examples of service departments or functions that incur deductible service_costs are provided in sec_1_263a-1 tam-155576-06 sec_1_263a-1 provides that mixed_service_costs are defined as service_costs that are partially allocable to production or resale activities capitalizable mixed_service_costs and partially allocable to non-production or non-resale activities deductible mixed_service_costs for example a personnel department may incur costs to recruit factory workers the costs of which are allocable to production activities and it may incur costs to develop wage salary and benefit policies the costs of which are allocable to non-production activities sec_1_263a-1 provides examples of costs that are incurred in departments or functions that are generally allocated among production or resale activities these departments include purchasing operations including purchasing materials and equipment scheduling and coordinating delivery of materials and equipment to or from factories or job sites and expediting and follow-up and materials handling and warehousing and storage operations sec_1_263a-1 provides examples of costs that are incurred departments or functions that are not generally allocated to production or resale activities these departments include departments or functions responsible for overall management of the taxpayer or for setting overall policy for all of the taxpayer's activities or trades_or_businesses such as the board_of directors including their immediate staff and the chief executive financial_accounting and legal officers including their immediate staff of the taxpayer provided that no substantial part of the cost of such departments or functions benefits a particular production or resale activity strategic business planning general financial_accounting general financial planning including general budgeting and financial management including bank relations and cash management and personnel policy such as establishing and managing personnel policy in general developing wage salary and benefit policies developing employee training programs unrelated to particular production or resale activities negotiating with labor unions and maintaining relations with retired workers sec_1_263a-1 provides that a taxpayer may use a specific_identification_method to allocate costs to property produced and property acquired for resale sec_1_263a-1 provides that a taxpayer may use a burden rate method to allocate an appropriate amount of indirect_costs to property produced or property acquired for resale and a standard_cost_method to allocate an appropriate amount of direct and indirect_costs to property produced sec_1_263a-1 provides that a taxpayer may use the methods described in sec_1_263a-1 or if they are reasonable allocation_methods within the meaning of this paragraph f in addition a taxpayer may use any other reasonable method to properly allocate direct and indirect_costs among units of property produced or property acquired for resale during the taxable_year an allocation method is reasonable if with respect to the taxpayer's production or resale activities taken as a whole-- tam-155576-06 i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in this section or in sec_1_263a-2 and sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer's production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods in this section or in sec_1_263a-2 sec_1_263a-3 or the principles of sec_263a sec_1_263a-1 provides a simplified_method for determining capitalizable mixed_service_costs incurred during the taxable_year with respect to eligible_property ie the aggregate portion of mixed_service_costs that are properly allocable to the taxpayer's production or resale activities sec_1_263a-2 provides that for purposes of sec_263a produce includes the following construct build install manufacture develop improve create raise or grow sec_1_263a-2 provides that except as provided in paragraphs a ii b and c of this section a taxpayer is not considered to be producing property unless the taxpayer is considered an owner of the property produced under federal_income_tax principles the determination as to whether a taxpayer is an owner is based on all of the facts and circumstances including the various benefits_and_burdens_of_ownership vested with the taxpayer a taxpayer may be considered an owner of property produced even though the taxpayer does not have legal_title to the property sec_1_263a-2 provides that property produced for the taxpayer under a contract with another party is treated as property produced_by_the_taxpayer to the extent the taxpayer makes payments or otherwise incurs costs with respect to the property a taxpayer has made payment under this section if the transaction would be considered payment by a taxpayer using the cash_receipts_and_disbursements_method of accounting sec_1_263a-2 provides that if property is held for future production taxpayers must capitalize direct and indirect_costs allocable to such property eg purchasing storage handling and other costs even though production has not begun if property is not held for production indirect_costs incurred prior to the beginning of the production_period must be allocated to the property and capitalized if at the time the costs are incurred it is reasonably likely that production will occur at some future date thus for example a manufacturer must capitalize the costs of storing and handling raw materials before the raw materials are committed to production tam-155576-06 sec_1_263a-2 provides a simplified_method for determining the additional sec_263a costs properly allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year sec_1_263a-2 provides that generally the additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year under the simplified_production_method are computed as follows absorption ratio x sec_471 costs remaining on hand at year end sec_1_263a-2 provides that under the simplified_production_method the absorption ratio is determined as follows additional sec_263a costs incurred during the taxable_year -------------------------------------------------------------------------- sec_471 costs incurred during the taxable_year sec_1_263a-2 provides that additional sec_263a costs incurred during the taxable_year are defined as the additional sec_263a costs described in sec_1_263a-1 that a taxpayer incurs during its current taxable_year sec_1_263a-2 provides that sec_471 costs incurred during the taxable_year are defined as the sec_471 costs described in sec_1_263a-1 that a taxpayer incurs during its current taxable_year sec_1_263a-2 provides that sec_471 costs remaining on hand at year end means the sec_471 costs as defined in sec_1_263a-1 that a taxpayer incurs during its current taxable_year which remain in its ending inventory or are otherwise on hand at year end for lifo_inventories the sec_471 costs remaining on hand at year end means the increment if any for the current_year stated in terms of sec_471 costs sec_1_263a-2 provides that if a producer using the simplified_production_method incurs dollar_figure or less of total indirect_costs in a taxable_year the additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year are deemed to be zero solely for purposes of this paragraph b iv taxpayers are permitted to exclude any category of indirect_costs listed in sec_1_263a-1 that is not required to be capitalized eg selling and distribution costs in determining total indirect_costs sec_1_263a-3 provides that sec_263a applies to real_property and personal_property described in sec_1221 acquired for resale by a retailer wholesaler or other taxpayer reseller for this purpose personal_property includes both tangible and intangible_property property acquired for resale includes stock_in_trade of the taxpayer or other_property which is includible in the taxpayer's inventory if on hand at the close of tam-155576-06 the taxable_year and property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer's trade_or_business see however sec_1_263a-1 for an exception for certain de_minimis property provided to customers incident to the provision of services sec_1_263a-3 provides that resellers with production activities generally must capitalize all direct costs and certain indirect_costs associated with real_property and tangible_personal_property it produces sec_1_263a-3 provides that in determining whether a taxpayer's production activities are de_minimis all facts and circumstances must be considered for example the taxpayer must consider the volume of the production activities in its trade_or_business production activities are presumed de_minimis if- i the gross_receipts from the sale of the property produced by the reseller are less than percent of the total gross_receipts of the trade_or_business and ii the labor costs allocable to the trade or business' production activities are less than percent of the reseller's total labor costs allocable to its trade_or_business sec_1_263a-3 provides that a taxpayer generally may elect the simplified_production_method as described in sec_1_263a-2 but may not elect the simplified_resale_method as described in paragraph d of this section if the taxpayer is engaged in both production and resale activities with respect to the items of eligible_property listed in sec_1_263a-2 but may not elect the simplified_resale_method as described in paragraph d of this section if the taxpayer is engaged in both production and resale activities with respect to the items of eligible_property listed in sec_1_263a-2 sec_1_263a-3 provides that a reseller otherwise permitted to use the simplified_resale_method may use the simplified_resale_method if its production activities with respect to the items of eligible_property listed in sec_1_263a-2 are de_minimis within the meaning of paragraph a iii of this section and incident to its resale of personal_property described in sec_1221 sec_1_263a-3 provides that a reseller otherwise permitted to use the simplified_resale_method in paragraph d of this section may use the simplified_resale_method even though it has personal_property produced for it eg private label goods under a contract with an unrelated_person if the contract is entered into incident to its resale activities and the property is sold to its customers sec_1_263a-3 provides that a taxpayer that uses the simplified_resale_method and has de_minimis production activities incident to its resale activities or property produced under contract must capitalize all costs allocable to eligible_property produced using the simplified_resale_method tam-155576-06 sec_1_263a-3 provides that resellers must capitalize the acquisition_cost of property acquired for resale as well as indirect_costs described in sec_1_263a-1 which are properly allocable to property acquired for resale the indirect_costs most often incurred by resellers are purchasing handling and storage costs sec_1_263a-3 provides that if a person performs both purchasing and non- purchasing activities the taxpayer must reasonably allocate the person’s labor costs between these activities for example a reasonable allocation is one based on the amount of time the person spends on each activity sec_1_263a-3 provides that handling costs include costs attributable to processing assembling repackaging transporting and other similar activities with respect to property acquired for resale provided the activities do not come within the meaning of the term produce as defined in sec_1_263a-2 sec_1_263a-3 also provides that handling costs are generally required to be capitalized under sec_263a under this paragraph c i however handling costs incurred at a retail sales facility as defined in paragraph c ii b of this section with respect to property sold to retail customers at the facility are not required to be capitalized thus for example handling costs incurred at a retail sales facility to unload unpack mark and tag goods sold to retail customers at the facility are not required to be capitalized sec_1_263a-3 further provides that handling costs incurred at a dual-function_storage_facility as defined in paragraph c ii g of this section with respect to property sold to customers from the facility are not required to be capitalized to the extent that the costs are incurred with respect to property sold in on-site sales handling costs attributable to property sold to customers from a dual-function_storage_facility in on-site sales are determined by applying the ratio in paragraph c iii b of this section sec_1_263a-3 provides that processing costs are the costs a reseller incurs in making minor changes or alterations to the nature or form of a product acquired for resale minor changes to a product include for example monogramming a sweater altering a pair of pants and other similar activities sec_1_263a-3 provides that assembling costs are costs associated with incidental activities that are necessary in readying property for resale eg attaching wheels and handlebars to a bicycle acquired for resale sec_1_263a-3 provides that in general storage costs are capitalized under sec_263a to the extent they are attributable to the operation of an off-site storage or warehousing facility an off-site storage_facility tam-155576-06 sec_1_263a-3 also provides that storage costs attributable to the operation of an on-site storage_facility as defined in paragraph c ii a of this section are not required to be capitalized under sec_263a storage costs attributable to a dual-function_storage_facility as defined in paragraph c ii g of this section must be capitalized to the extent that the facility's costs are allocable to off-site storage sec_1_263a-3 provides that an on-site storage_facility is defined as a storage or warehousing facility that is physically attached to and an integral part of a retail sales facility sec_1_263a-3 provides that a retail sales facility is defined as a facility where a taxpayer sells merchandise exclusively to retail customers in on-site sales for this purpose a retail sales facility includes those portions of any specific retail site- i which are customarily associated with and are an integral part of the operations of that retail site ii which are generally open each business_day exclusively to retail customers iii on or in which retail customers normally and routinely shop to select specific items of merchandise and iv which are adjacent to or in immediate proximity to other portions of the specific retail site sec_1_263a-3 provides that for example two lots of an automobile dealership physically separated by an alley or an access road would generally be considered one retail sales facility provided customers routinely shop on both of the lots to select the specific automobiles that they wish to acquire sec_1_263a-3 provides that a storage_facility is considered an integral part of a retail sales facility when the storage_facility is an essential and indispensable part of the retail sales facility for example if the storage_facility is used exclusively for filling orders or completing sales at the retail sales facility the storage_facility is an integral part of the retail sales facility sec_1_263a-3 provides that on-site sales are defined as sales made to retail customers physically present at a facility for example mail order and catalog sales are made to customers not physically present at the facility and thus are not on- site sales sec_1_263a-3 provides that a retail customer is defined as the final purchaser of the merchandise a retail customer does not include a person who resells the merchandise to others such as a contractor or manufacturer that incorporates the merchandise into another product for sale to customers tam-155576-06 sec_1_263a-3 provides that for purposes of this section a non-retail customer is treated as a retail customer with respect to a particular facility if the following requirements are satisfied- i the non-retail customer purchases goods under the same terms and conditions as are available to retail customers eg no special discounts ii the non-retail customer purchases goods in the same manner as a retail customer eg the non-retail customer may not place orders in advance and must come to the facility to examine and select goods iii retail customers shop at the facility on a routine basis ie on most business days and no special days or hours are reserved for non-retail customers and iv more than percent of the gross_sales of the facility are made to retail customers sec_1_263a-3 provides that an off-site storage_facility is defined as a storage_facility that is not an on-site storage_facility sec_1_263a-3 provides that a dual-function_storage_facility is defined as a storage_facility that serves as both an off-site storage_facility and an on-site storage_facility for example a dual-function_storage_facility would include a regional warehouse that serves the taxpayer's separate retail sales outlets and also contains a sales outlet therein a dual-function_storage_facility also includes any facility where sales are made to retail customers in on-site sales and to- retail customers in sales that are not on-site sales or other customers sec_1_263a-3 provides that storage costs associated with a dual-function_storage_facility must be allocated between the off-site storage function and the on-site storage function to the extent that the dual-function storage facility's storage costs are allocable to the off-site storage function they must be capitalized to the extent that the dual-function storage facility's storage costs are allocable to the on-site storage function they are not required to be capitalized sec_1_263a-3 provides that storage costs associated with a dual- function storage_facility must be allocated between the off-site storage function and the on-site storage function using the ratio of- i gross on-site sales of the facility ie gross_sales of the facility made to retail customers visiting the premises in person and purchasing merchandise stored therein to ii total gross_sales of the facility for this purpose the total gross_sales of the facility include the value of items shipped to other facilities of the taxpayer sec_1_263a-3 provides that for example if a dual-function storage facility's on-site sales are percent of the total gross_sales of the facility then percent of the facility's storage costs are allocable to the on-site storage function and are not required to be capitalized under sec_263a tam-155576-06 sec_1_263a-3 provides that prior to computing the allocation_ratio in paragraph c iii b of this section a taxpayer must apply the principles of paragraph c iv of this section in determining the portion of the facility that is a dual-function_storage_facility and the costs attributable to such portion sec_1_263a-3 provides that if percent or more of the costs of a facility are attributable to the on-site storage function the entire storage_facility is deemed to be an on-site storage_facility in contrast if percent or less of the costs of a storage_facility are attributable to the on-site storage function the entire storage_facility is deemed to be an off-site storage_facility sec_1_263a-3 provides that to the extent costs incurred at an off-site storage_facility are not properly allocable to the taxpayer’s storage function the costs are not accounted for as off-site storage costs sec_1_263a-3 provides a simplified_method for determining the additional sec_263a costs properly allocable to property acquired for resale and other eligible_property on hand at the end of the taxable_year sec_1_263a-3 provides that generally the simplified_resale_method is only available to a trade_or_business exclusively engaged in resale activities however certain resellers with property produced as a result of de_minimis production activities or property produced under contract may elect the simplified_resale_method as described in paragraph a of this section sec_1_263a-3 provides that under the simplified_resale_method the additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year are computed as follows combined_absorption_ratio x sec_471 costs remaining on hand at year end sec_1_263a-3 provides that the combined_absorption_ratio is defined as the sum of the storage_and_handling_costs_absorption_ratio as defined in paragraph d i d of this section and the purchasing_costs_absorption_ratio as defined in paragraph d i e of this section sec_1_263a-3 provides that sec_471 costs remaining on hand at year end mean the sec_471 costs as defined in sec_1_263a-1 that the taxpayer incurs during its current taxable_year which remain in its ending inventory or are otherwise on hand at year end sec_1_263a-3 provides that under the simplified_resale_method the storage_and_handling_costs_absorption_ratio is determined as follows tam-155576-06 current year’s storage and handling costs ------------------------------------------------------------------ beginning_inventory plus current year’s purchases sec_1_263a-3 provides that current year's storage and handling costs are defined as the total storage costs plus the total handling costs incurred during the taxable_year that relate to the taxpayer's property acquired for resale and other eligible_property storage and handling costs must include the amount of allocable mixed_service_costs as described in paragraph d i f of this section sec_1_263a-3 provides that under the simplified_resale_method the purchasing_costs_absorption_ratio is determined as follows current year’s purchasing costs ------------------------------------------ current year’s purchases sec_1_263a-3 provides that current year's purchasing costs are defined as the total purchasing costs incurred during the taxable_year that relate to the taxpayer's property acquired for resale and eligible_property purchasing costs must include the amount of allocable mixed_service_costs determined in paragraph d i f of this section sec_1_263a-3 also provides that current year’s purchases generally mean the taxpayer’s sec_471 costs incurred with respect to purchases of property acquired for resale during the current taxable_year sec_1_263a-3 provides that if a taxpayer allocates its mixed_service_costs to purchasing costs storage costs and handling costs using a method described in sec_1_263a-1 the taxpayer is not required to determine its allocable mixed_service_costs under this paragraph d i f however if the taxpayer uses the simplified_service_cost_method the amount of mixed_service_costs allocated to and included in purchasing costs storage costs and handling costs in the absorption ratios in paragraphs d i d and e of this section is determined as follows sec_446 provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the commissioner does clearly reflect income labor costs allocable to activity ----------------------------------------- x total mixed_service_costs total labor costs tam-155576-06 sec_1_446-1 provides that it is recognized that no uniform method_of_accounting can be prescribed for all taxpayers each taxpayer shall adopt such forms and systems as are in his judgment best suited to his needs however no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income sec_1_471-3 provides that in the case of merchandise purchased since the beginning of the taxable_year cost means the invoice price less trade or other discounts except strictly cash discounts approximating a fair interest rate which may be deducted or not at the option of the taxpayer provided a consistent course is followed to this net invoice price should be added transportation or other necessary charges incurred in acquiring possession of the goods for taxpayers acquiring merchandise for resale that are subject_to the provisions of sec_263a see sec_1_263a-1 and sec_1_263a-3 for additional_amounts that must be included in inventory costs analysis under the following circumstances whether taxpayer’s installation activities constitute production activity according to sec_263a and sec_1_263a-2 a installation of parts by taxpayer’s service_department b sublet repairs installation of parts by subcontractors i customer-owned vehicles ii new vehicles owned by taxpayer iii used vehicles owned by taxpayer i customer-owned vehicles ii new vehicles owned by taxpayer iii used vehicles owned by taxpayer sec_263a defines the term produce very broadly by statute the term includes construct build install manufacture develop or improve the regulations add create raise or grow to the definition see sec_1_263a-2 the examining agent argues that install and improve are within the definition of produce and therefore any installation or improvement whether to taxpayer-owned vehicles or to customer-owned vehicles are production activities under sec_1 263a- a i the examining agent argues that for taxpayer-owned vehicles there are two production activities and two types of sec_263a property the first production activity as defined by statute is install and the corresponding sec_263a property is the parts being installed the second production activity is improve and the corresponding sec_263a property is the vehicle the examining agent argues that for customer-owned vehicles the production activity is install and the parts are the sec_263a property tam-155576-06 although an activity may qualify as production under the broad definition at sec_263a and the regulations thereunder a taxpayer is not considered to be producing property for purposes of sec_263a unless it is also an owner of the property for federal_income_tax purposes see sec_1_263a-2 the examining agent argues that when all of the facts and circumstances including the various benefits_and_burdens_of_ownership vested with taxpayer are examined taxpayer has ownership of the installed parts until it is fully compensated the examining agent argues that taxpayer has the benefit of ownership based on the rights conveyed to it by the execution of the mechanic’s lien to the extent of the amount charged for the parts and services provided the examining agent also argues that the cost of the parts and services to taxpayer constitute a burden of ownership in the respect that taxpayer has invested its resources parts and labor in order to repair the customer’s vehicle in the instant case we believe that the vehicle is the property being produced not the parts the parts are not otherwise produced eg manufactured or developed by taxpayer the parts do not retain their character as separate pieces of property for any other significant federal_income_tax purpose s eg depreciation after they are installed into vehicles these and other factors lead us to the conclusion that the sec_263a analysis should be focused on the vehicles although taxpayer holds a mechanic’s lien on customer-owned vehicles the customers continue to possess the benefits_and_burdens_of_ownership a mechanic’s lien secures payment for labor or materials supplied it encumbers the property but does not transfer an ownership_interest in the vehicle to taxpayer therefore taxpayer is not considered a producer of customer-owned vehicles under sec_1_263a-2 taxpayer is the tax owner of the new and used vehicles see sec_1_263a-2 therefore to the extent taxpayer has production activities relating to new and used vehicles we agree with the examining agent that taxpayer-owned vehicles are sec_263a produced property the installed parts to the extent production activities are involved are direct_material_costs because they either become an integral part of the property produced the vehicle or they are consumed in the ordinary course of production and can be identified or associated with a particular vehicle see sec_1_263a-1 production activities taxpayer installs certain options such as air running boards alarm systems plow packages towing packages air conditioning stereo equipment and entertainment systems into new vehicles taxpayer also repairs and installs parts into used vehicles in order to place them into a saleable condition taxpayer adds the costs of parts and direct labor to the inventory cost of the specific used or new vehicle but does not add any related indirect_costs to the vehicles at the conference of right taxpayer’s representative indicated that taxpayer tries to capture as much cost as possible into the tam-155576-06 basis of the vehicle however certain costs such as car washes are not charged to a specific vehicle rather the costs are expensed as incurred whether taxpayer's activities in servicing new and used vehicles constitute production under sec_1_263a-2 or handling under sec_1_263a-3 depends on the specific facts some of the repair installation activities improve the vehicles and place them in a minimally saleable or more saleable condition the installation of certain parts makes the property more readily marketable and or adds utility to the product for example a dealership may install air conditioning to make a vehicle more saleable or a dealership may replace defective parts on used vehicles to place the vehicle into a saleable condition costs that make property more readily marketable and or add utility to a product making it more suitable for use and consumption are production_costs see revrul_81_272 1981_2_cb_116 and revrul_79_339 1979_2_cb_218 thus taxpayer is producing tangible_personal_property within the meaning of sec_263a when it replaces or installs some parts on some new and used vehicles and is required to capitalize all direct_material_costs direct_labor_costs and indirect_costs properly allocable to this inventory see sec_1_263a-1 and sec_1_263a-1 certain minor activities performed by taxpayer may not constitute production of property for example at the conference of right taxpayer’s representative indicated that some used vehicles merely need fluids replaced or cleaning such activities may or may not constitute production under sec_263a depending on the specific facts to the extent the repair installation activities are not production activities under sec_1_263a-2 however the activities are handling activities see issue for a discussion concerning handling costs finally we note that even if certain activities performed by taxpayer are not production activities under sec_1_263a-2 items that were accounted for as inventory in the parts department and sold to the service_department for installation into a taxpayer-owned vehicle must be included in the cost of the vehicle for example if the parts department sells floor mats to the service_department the floor mats are still capitalized as an inventoriable cost when placed in a taxpayer-owned vehicle the cost of the floor mats can not be expensed as a handling cost under sec_1_263a-3 or otherwise subcontractor activities taxpayer hires subcontractors to perform certain repair installation activities to taxpayer-owned vehicles and customer-owned vehicles generally property produced for the taxpayer under a contract with another party is treated as property produced_by_the_taxpayer to the extent the taxpayer makes payments or otherwise incurs costs with respect to the property see sec_263a and sec_1_263a-2 an exception is made for routine purchase orders the tam-155576-06 contracts in question are not routine purchase agreements having concluded previously that taxpayer is a producer with regard to new and used vehicles we also conclude that work performed by subcontractors on new and used vehicles is property produced by taxpayer again we note that certain minor activities performed by the subcontractor attributable to taxpayer may not constitute production of property under sec_263a depending on the specific facts marcor argument the examining agent contends that the analysis in the action on decision aod non- acquiescing in 89_tc_181 nonacq 1990_2_cb_1 should be applied to the facts of this case in marcor the tax_court rejected the service’s argument that installation of products including auto parts sold by a retailer was a manufacturing activity the service expressed its disagreement in an aod but concluded that the enactment of sec_263a rendered the issue moot for post-1986 taxable years accordingly this advice is based on the definitions of and distinctions between production and handling in the regulations under sec_263a we rely on neither the marcor opinion nor the aod in interpreting these regulations whether under sec_1_263a-1 taxpayer has property subject_to sec_263a a whether auto repair installation activity constitutes service activity according to sec_1_263a-1 with respect to customer-owned vehicles b whether the parts provided in the auto repair installation activity constitute property provided in the provision of services according to sec_1_263a-1 with respect to customer-owned vehicles as previously noted in the facts under tax_accounting principles the activities of an automobile dealership’s service_department with respect to customer-owned vehicles would qualify as providing services to customers as well as sales of goods to customers sec_1_263a-1 provides an exception to the requirement to capitalize costs under sec_263a in the case of property provided to the client customer incident to providing service to qualify for this exception the service provider must satisfy two requirements first under sec_1_263a-1 the property provided must be de_minimis in amount second under sec_1_263a-1 the property provided must not be inventory in the hands of the service provider although taxpayer does not produce the parts it installs into customer-owned vehicles it is reselling the part in conjunction with the repair installation activity the vehicle parts are inventory in the hands of taxpayer accordingly we need not evaluate whether the parts satisfy the de_minimis test or whether the auto repair installation activity constitutes the provision of services under sec_1_263a-1 the exception in sec_1_263a-1 does not apply to taxpayer however the mere fact that the exception does not apply does not mean that taxpayer is engaged in a production activity subject_to sec_263a tam-155576-06 whether taxpayer is eligible for the de_minimis exception under sec_1 263a- b sec_1_263a-1 provides a de_minimis exception rule for certain producers under sec_1_263a-2 if a producer using the simplified_production_method incurs dollar_figure or less of total indirect_costs in a taxable_year the additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year are deemed to be zero in applying the dollar_figure rule the indirect_costs included in the calculation are all costs other than direct_material_costs and direct_labor_costs in the case of property produced or acquisition costs in the case of property acquired for resale that are properly allocable to property produced or property acquired for resale see sec_1_263a-1 thus a taxpayer’s total indirect_costs are broader than a taxpayer’s additional sec_263a costs taxpayer is not eligible for this de_minimis exception because taxpayer’s total indirect_costs exceed dollar_figure and taxpayer is not using the simplified_production_method whether taxpayer is a reseller with production activities under sec_1_263a-3 and if so whether those activities qualify as de_minimis production activities under sec_1_263a-3 sec_1_263a-3 generally provides that a reseller producing property must capitalize the additional sec_263a costs associated with any inventoriable property it produces unless the taxpayer is a small reseller taxpayer is not a small reseller therefore taxpayer must capitalize additional sec_263a costs associated with produced inventoriable property a reseller with de_minimis production activities may use the simplified_resale_method see sec_1_263a-3 sec_1_263a-3 provides that the de_minimis production activity test is based on all the facts and circumstances including the volume of the production activities in its trade_or_business under sec_1_263a-3 and ii production activities are presumed de_minimis if the gross_receipts from the sale of property produced by the reseller are less than percent of the total gross_receipts of the trade_or_business and the labor costs allocable to the trade or business’ production activities are less than percent of the reseller’s total labor costs allocable to its trade_or_business the examining agent provided information for the presumptive test the second prong of the test compares labor costs allocable to the production activities to total labor costs taxpayer’s labor costs attributable to the service_department solely associated with the activity of repairing installing to total labor is over percent for both tax years under examination accordingly the examining agent concludes that based on labor alone taxpayer does not meet both prongs of the two prong test in sec_1_263a-3 however given our conclusion regarding customer-owned vehicles the labor cost for tam-155576-06 the second prong of the test should not include labor attributable to customer-owned vehicles the first prong of the presumptive test compares gross_receipts from the sale of property produced to total gross_receipts of the trade_or_business as explained above the vehicle is the property produced thus the test takes into account the gross_receipts from the sale of the entire vehicle not just the value of the production added by taxpayer taxpayer agrees that it does not meet the first prong of the presumptive test while taxpayer fails the presumptive test as described in the regulations its production activities may still be considered de_minimis based on a consideration of all of the facts and circumstances of the case see sec_1_263a-3 the examining agent provided information for a test using the gross_receipts from the service_department the gross_receipts from selling parts and labor from the service_department are dollar_figure percent and dollar_figure percent of total gross_receipts for the two years under examination the gross_receipts include parts and labor used in servicing both taxpayer-owned and customer-owned vehicles if only parts and labor used to service taxpayer-owned vehicles is included the percentages will be reduced we were not provided with data showing which costs and gross_receipts are attributable to taxpayer- owned vehicles and which are attributable to customer-owned vehicles at the conference of right the examining agent indicated that taxpayer did not provide the data during the examination taxpayer’s representative indicated at the conference of right that the data is available also at the conference of right taxpayer’s representative indicated that taxpayer uses internal work orders to track parts and labor costs for each vehicle serviced whether new used or customer-owned taxpayer’s representative indicated work performed on used and new vehicles is insignificant when compared to the acquisition_cost of the vehicle for example in taxpayer had used vehicles in ending inventory and only dollar_figure total costs were attributable to those vehicles taxpayer’s representative stated that in most cases the costs incurred in getting the vehicles ready for resale are minor and incidental compared to the acquisition costs of the vehicles taxpayer’s representative indicated that these costs are usually around three to five percent of the acquisition_cost of the vehicle taxpayer’s statement and information submitted with this request for technical_advice takes the position that it does not produce any inventory taxpayer did not provide any written arguments concerning the de_minimis test for production activities although alternative de_minimis tests were discussed at the conference of right taxpayer did not provide a post-conference submission consequently we cannot determine whether taxpayer’s production activities are de_minimis tam-155576-06 the examining agent should look at all the facts and circumstances to determine whether the production activities are de_minimis factors to consider are the relative material and labor costs added to the particular vehicle compared to the cost of the particular vehicle and the relative material and labor costs added to all the vehicles compared to the cost of all vehicles another significant factor is the value added to the vehicle by the production activity we believe these factors may demonstrate that taxpayer’s production activities are de_minimis whether taxpayer’s repair installation activities are handling costs in issue we concluded that the installation of parts to taxpayer-owned vehicles could be production activities under sec_263a depending on the specific facts we also concluded that the parts installed in a customer’s vehicle are not sec_263a property produced by taxpayer however the parts installed in the customer’s vehicles are property acquired for resale and are subject_to the capitalization_rules under sec_1_263a-3 sec_1_263a-3 provides that handling costs include costs attributable to processing assembling repackaging transporting and other similar activities with respect to property acquired for resale provided the activities do not come within the meaning of the term produce as defined in sec_1_263a-2 handling costs must be capitalized unless they are incurred at a retail sales facility with respect to property sold to retail customers at the facility see sec_1_263a-3 when a customer brings a vehicle to taxpayer’s service_department service technicians disassemble a component or components of the vehicle in order to remove defective parts subsequently they install new parts and re-assemble the component s this activity is similar to the bicycle assembly example described at sec_1_263a-3 the bicycle is sold to customers the customers can buy the bicycle in a box and assemble it themselves alternatively the customers can pay a fee and have the bicycle assembled taxpayer’s customers have the same choice they can buy and install the parts themselves or they can pay a fee and have taxpayer install the parts therefore costs attributable to installing parts in customer-owned vehicles are handling costs certain minor activities with respect to taxpayer-owned vehicles do not come within the meaning of the term produce as defined in sec_1_263a-2 activities such as washing vehicles and adding fluids to taxpayer-owned vehicles are handling costs furthermore if a subcontractor does handling-type activities to customer-owned or taxpayer-owned vehicles those costs are also capitalizable as handling costs under sec_1_263a-3 if taxpayer is permitted to use the simplified_resale_method because it has de_minimis production under sec_1_263a-3 how are the production_costs accounted for in the formula current year’s purchases tam-155576-06 a taxpayer that uses the simplified_resale_method and has de_minimis production activities incident to its resale activities or property produced under contract must capitalize all costs allocable to eligible_property produced using the simplified_resale_method see sec_1_263a-3 costs allocable to eligible_property produced include direct_material_costs direct_labor_costs and indirect_costs properly allocable to property produced see sec_1_263a-1 at taxpayer’s conference of right taxpayer’s representative asked where the de_minimis production_costs should go in the simplified_resale_method formula taxpayer’s representative indicated that there is no place for production_costs in the formula the combined_absorption_ratio under the simplified_resale_method is current year’s purchasing costs current year’s storage and handling costs ------------------------------------------------------------------ ------------------------------------------- beginning_inventory plus current year’s purchases the combined_absorption_ratio is multiplied by sec_471 costs remaining on hand at year end to determine the additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year see sec_1_263a-3 taxpayer accumulates the cost of parts and labor on internal repair orders which are generated for each new and used vehicle serviced the total amount from the repair order is added to the inventory cost of the new or used vehicle since taxpayer already capitalizes these costs under its present method_of_accounting the costs would be sec_471 costs for purposes of the regulations under sec_263a see sec_1_263a-1 and ii under the simplified_resale_method current year’s purchases used in the denominator of the combined_absorption_ratio generally mean the taxpayer’s sec_471 costs incurred with respect to purchases of property acquired for resale during the current taxable_year see sec_1_263a-3 taxpayer’s costs of parts and labor are incurred with respect to the purchases of property acquired for resale so those costs are sec_471 costs and belong in the denominator of the formula the costs of parts and labor also are included in the sec_471 costs remaining on hand at year end see sec_1 263a- d i c besides direct_material_costs and direct_labor_costs taxpayer must also allocate indirect_costs to property produced since the indirect_costs properly allocable to property produced were not previously capitalized they are additional sec_263a costs see sec_1_263a-1 under the simplified_resale_method additional sec_263a costs are in the numerator of the storage_and_handling_costs_absorption_ratio and the purchasing_costs_absorption_ratio tam-155576-06 taxpayer’s indirect_costs properly allocable to property produced are similar to handling costs therefore the indirect_costs allocable to property produced could be added to the other additional sec_263a costs included in numerator of the storage_and_handling_costs_absorption_ratio however it is not unreasonable to include the indirect_costs allocable to property produced in the purchasing_costs_absorption_ratio since that ratio is similar to the simplified_production_method described at sec_1_263a-2 do the following sales constitute on-site sales to retail customers a vehicles taken in trade or purchased at auction and subsequently resold at wholesale b vehicles sold to another dealership at cost c vehicles leased d vehicles sold as part of a fleet sale and e wholesale sales of parts to purchasers who are or are not end users where the parts are picked up at taxpayer’s parts department by the purchaser or delivered to the purchaser by a driver from taxpayer’s parts department sec_1_263a-3 defines on-site sales as sales made to retail customers physically present at a facility sec_1_263a-3 defines a retail customer as the final purchaser of the merchandise and excludes from the definition of a retail customer a person who resells the merchandise to others accordingly under this definition it appears that few of the sales under consideration constitute on-site sales to retail customers most vehicles sold at wholesale are not sold to the final purchaser of the merchandise likewise vehicles sold to other dealerships are not sold to the final purchaser of the merchandise leased vehicles are sold to credit and accordingly are not on-site sales since credit does not purchase the vehicles at one of taxpayer’s sales locations fleet sales do appear to qualify as on-site retail sales since presumably the customer purchases the vehicles at one of taxpayer’s sales facilities some part sales under consideration are wholesale sales and therefore are not made to a retail customer parts sales including parts sold to taxpayer’s service_department made to end users do appear to qualify as retail sales where they are on- site sales made to final purchasers is taxpayer’s storage_facility at location an on-site off-site or a dual- function storage_facility taxpayer’s storage_facility at location is a dual-function_storage_facility because taxpayer engages in on-site and off-site sales at location tam-155576-06 on-site sales are defined in sec_1_263a-3 as sales made to retail customers physically present at a facility from the discussion of issue it is clear that taxpayer engages in both on-site and off-site sales at location therefore because taxpayer’s storage_facility at location is a dual-function_storage_facility it must determine storage and handling costs capitalizable under sec_263a by applying the ratio in sec_1_263a-3 see sec_1_263a-3 and sec_1 263a- c iii is taxpayer’s storage_facility at location an on-site off-site or a dual- function storage_facility an off-site storage_facility is defined in sec_1_263a-3 as a storage_facility that is not an on-site storage_facility an on-site storage_facility is defined as a storage or warehousing facility that is physically attached to and an integral part of a retail sales facility see sec_1_263a-3 taxpayer engages in no sales to retail customers at location at the conference of right held in this case taxpayer asserted that location was commonly known as taxpayer’s overflow lot and that retail customers would go to location to look at vehicles nevertheless no retail sales were alleged to have taken place at location and location is too far from location one-half mile to be considered part of one retail sales facility under sec_1_263a-3 two lots physically separated by an alley or an access road thus taxpayer’s storage_facility at location is an off-site storage_facility whether purchasing storage and handling costs as described in sec_1 263a- c are mixed_service_costs a under the simplified_production_method b under the simplified_resale_method the examining agent asserts that if taxpayer is a producer and required to use the simplified_production_method purchasing storage and handling costs are mixed_service_costs according to sec_1_263a-1 and the applicable examples in sec_1_263a-1 and sec_1_263a-1 alternatively if taxpayer is a reseller and required to use the simplified_resale_method the examining agent asserts that the purchasing storage and handling costs are not mixed_service_costs according to sec_1_263a-1 the classification of purchasing storage and handling costs as mixed_service_costs does not depend on whether taxpayer uses the simplified_production_method or the simplified_resale_method nor does the classification of a cost depend on whether taxpayer is a producer or a reseller for the reasons discussed below we conclude that taxpayer’s purchasing storage and handling costs are not mixed_service_costs general rules classifying indirect_costs tam-155576-06 generally sec_1_263a-1 describes the types of costs that must be capitalized by taxpayers resellers must capitalize the acquisition_cost of property as well as indirect_costs described in sec_1_263a-1 the indirect_costs most often incurred by resellers are purchasing handling and storage costs see sec_1_263a-3 the rules provided in sec_1_263a-3 also apply to producers incurring purchasing handling and storage costs id sec_1_263a-1 provides in part that taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities the regulations define service_costs as indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function see sec_1_263a-1 for this purpose service departments are defined as administrative service or support departments that incur service_costs see sec_1 263a- e i b the mere title or activity of a department or function does not determine whether the department or function constitutes a service_department instead the facts and circumstances of the taxpayer's activities and business organization control whether a department is a service_department id the regulations segregate service_costs into the following three separate categories capitalizable service_costs deductible service_costs and mixed_service_costs for this purpose capitalizable service_costs are service_costs that directly benefit or are incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1_263a-1 deductible service_costs are service_costs that do not directly benefit or are not incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1_263a-1 mixed_service_costs are service_costs that are partially allocable to production or resale activities and partially allocable to non-production or non-resale activities see sec_1_263a-1 examining agent’s position the examining agent’s position is based on cost accounting principles regarding producers traditionally cost accounting has distinguished between operating departments and service departments an operating department also called a production department for a manufacturer adds value to a product or service see charles t horngren george foster srikant m datar cost accounting a managerial approach 10th ed on the other hand a service_department is a department that assists or supports other internal departments so that its costs are allocable to such departments service departments are those activities that are tam-155576-06 necessary to facilitate a company’s core activities but in which the core activities themselves are not performed see john j w neuner samuel frumer cost accounting principles and practice irwin in the context of a manufacturer the purchasing storage and handling departments are often service departments because such departments do not directly engage in the production of the manufacturer’s products but only assist or support the production departments see horngren supra neuner supra in contrast with regard to resellers the purchasing storage and handling departments are generally akin to the manufacturer’s production departments these departments directly act on the products and goods that will be sold to the retailer’s customers accordingly resellers’ purchasing storage and handling departments generally are not service departments and therefore cannot be treated as mixed service departments the examining agent points to examples at sec_1_263a-1 and d to show that purchasing operations and materials handling and warehousing costs can be incurred in service departments although these examples provide that purchasing and warehousing costs can be service_costs they do not conclude that they are always service_costs further the examples do not conclude that if they are service_costs they are mixed_service_costs the costs could be fully capitalizable service_costs or fully deductible service_costs analysis based on taxpayer’s functions taxpayer is a reseller with production activities the activities performed in taxpayer’s purchasing storage and handling functions are the same regardless of whether taxpayer uses the simplified_production_method or the simplified_resale_method therefore we must look at the facts and circumstances of taxpayer’s activities and business organization to determine whether the functions are incurred in a service_department taxpayer’s purchasing costs related to the retail activity include sales managers’ wages and associated payroll_taxes benefits and demo expense an employee benefit attributable to the purchasing activity of purchasing new vehicles and used vehicles obtained from trade-in auction and other dealers taxpayer has an off-site storage_facility dedicated to storing overflow vehicles taxpayer incurs handling costs at its sales facility the purchasing storage and handling costs incurred by taxpayer are the traditional types of costs incurred by resellers in connection with their core activity of acquiring merchandise for resale these costs directly benefit or are incurred by reason of the performance of production or resale activities they can not be identified specifically with a service_department or function and do not directly benefit or are incurred by tam-155576-06 reason of a service_department or function therefore taxpayer’s purchasing storage and handling costs are indirect_costs of its resale activity not service_costs to the extent taxpayer’s purchasing storage and handling costs are not fully allocable to resale or production activities taxpayer can make a reasonable allocation between capitalizable activities and deductible activities see sec_1_263a-1 for example if a person performs both purchasing and non-purchasing activities taxpayer must reasonably allocate the person’s labor costs between these activities see sec_1 263a- c ii storage costs are capitalized to the extent they are attributable to an off-site storage_facility see sec_1_263a-3 likewise handling costs generally are required to be capitalized to the extent they are not incurred at a retail sales facility see sec_1_263a-3 if taxpayer is required to use the simplified_production_method the allocable purchasing storage and handling costs are additional sec_263a costs and included in the numerator of the absorption ratio see sec_1_263a-2 if taxpayer is required to use the simplified_resale_method the allocable purchasing costs are included in the numerator of the purchasing_costs_absorption_ratio and the allocable storage and handling costs are included in the numerator of the storage_and_handling_costs_absorption_ratio see sec_1_263a-3 which costs are mixed_service_costs for purposes of the simplified_service_cost_method the examining agent provided a list of indirect_costs and concluded that they are mixed_service_costs based on the reasons discussed below we agree that the following costs are mixed_service_costs for purposes of determining the capitalizable portion of mixed_service_costs under sec_1_263a-1 and sec_1_263a-3 salaries - executive costs including payroll tax and employee_benefits salaries - administrative costs including payroll_taxes and employee_benefits rent real_estate_taxes utilities repairs and office supplies allocable to administrative departments data processing costs legal and audit cost sec_4 taxpayer has executive and administrative departments that perform various duties at issue is whether the above-named costs incurred in the executive and administrative departments are mixed_service_costs as discussed in issue service_costs are indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function see sec_1_263a-1 for this purpose service departments are defined tam-155576-06 as administrative service or support departments that incur service_costs see sec_1_263a-1 service_costs can be capitalizable service_costs deductible service_costs and mixed_service_costs capitalizable service_costs are service_costs that directly benefit or are incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1_263a-1 deductible service_costs are service_costs that do not directly benefit or are not incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1 263a- e ii b mixed_service_costs are service_costs that are partially allocable to production or resale activities and partially allocable to non-production or non-resale activities see sec_1_263a-1 the executive and administrative departments are administrative service or support departments incurring both capitalizable service_costs and deductible service_costs accordingly the departments are mixed service departments and the above listed costs incurred in those departments are mixed_service_costs under sec_1_263a-1 taxpayer may use the simplified_service_cost_method for determining capitalizable mixed_service_costs incurred during the taxable_year provided that taxpayer’s self-developed method for capitalizing additional sec_263a costs is not a proper method what method_of_accounting can the examining agent use in order to compute taxpayer's taxable_income taxpayer’s present method taxpayer uses a self-developed method for allocating additional sec_263a costs to new vehicles and parts taxpayer includes some but not all mixed_service_costs in the calculation taxpayer does not allocate any additional sec_263a costs to used vehicle inventory taxpayer’s self-developed method allocates its additional sec_263a costs using two absorption ratios the first absorption ratio is the ratio of taxpayer’s additional sec_263a costs incurred during the taxable_year related to new vehicles to current_year purchases of new vehicles taxpayer applies this ratio to the lifo_increment if any on the other hand taxpayer liquidates additional sec_263a when it invades a lifo_layer the second absorption ratio is the ratio of taxpayer’s additional sec_263a costs incurred during the taxable_year related to parts to current_year purchases of parts incurred during the taxable_year taxpayer applies this ratio to the sec_471 costs in ending inventory taxpayer’s sec_471 costs in ending inventory are the acquisition costs of the parts remaining on hand at the end of the taxable_year taxpayer did not provide documentation showing how it determined the percentage of costs attributable to new vehicles or to parts the examining agent calculated the amount of additional sec_263a costs required to be capitalized using both the simplified_production_method as described at sec_1_263a-2 tam-155576-06 and the simplified_resale_method as described at sec_1_263a-3 under both methods_of_accounting taxpayer’s self-developed method capitalized less additional sec_263a costs than either the simplified production or simplified resale methods the examining agent concludes that taxpayer’s method_of_accounting does not provide for a clear_reflection_of_income we agree with the examining agent that the present method of allocating additional sec_263a costs is not proper aside from the fact that this is a modification of the simplified methods taxpayer is required to allocate all costs required to be capitalized under sec_263a and the regulations thereunder to all inventory including used vehicles taxpayer’s method is similar to the simplified_production_method the simplified_production_method is applied on a trade_or_business basis unless new vehicles and parts are separate trades_or_businesses taxpayer is incorrectly applying the simplified_production_method to those inventories moreover taxpayer has not allocated any indirect_costs to used vehicles also taxpayer has not included all required costs commissioner’s discretion sec_446 provides that if the taxpayer's method_of_accounting does not clearly reflect income the computation of taxable_income shall be made under such method as in the commissioner's opinion does clearly reflect income see also sec_1_446-1 the commissioner has broad powers in determining whether accounting methods used by a taxpayer clearly reflect income see 360_us_446 1959_2_cb_460 once the commissioner determines that a taxpayer's method does not clearly reflect income he may select a method which in his opinion does clearly reflect income see sec_446 the taxpayer carries the burden of showing that the method selected by the commissioner is incorrect and such burden is extremely difficult to carry 97_tc_120 citing 42_tc_926 affd 357_f2d_656 9th cir the courts have consistently held that the commissioner's authority under sec_446 permits him to select the method_of_accounting the taxpayer must use once he has determined that a taxpayer's method does not clearly reflect income see 439_us_522 1979_1_cb_167 71_f3d_209 6th cir 28_fedclaims_320 aff'd without op 22_f3d_1105 fed cir accordingly we conclude that the examining agent may compute taxpayer's taxable_income using any method that clearly reflects taxpayer's taxable_income permissible methods - general rules tam-155576-06 the regulations provide two simplified methods for allocating additional sec_263a costs to ending inventory and other eligible_property sec_1_263a-2 provides that producers may elect to use the simplified_production_method to determine the additional sec_263a costs properly allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year similarly sec_1_263a-3 provides that resellers may elect to use the simplified_resale_method to determine the additional sec_263a costs properly allocable to property acquired for resale and other eligible_property on hand at the end of the taxable_year the simplified methods are permissible methods for taxpayers eligible to use them in general a taxpayer may elect the simplified_production_method if engaged in both production and resale activities with respect to items of eligible_property see sec_1 263a- a however generally the simplified_resale_method is only available to a trade_or_business exclusively engaged in resale activities see sec_1_263a-3 therefore as a general_rule if a reseller is engaged in both production and resale activities with respect to the items of eligible_property then the reseller may only elect the simplified_production_method and is not allowed to elect the simplified_resale_method see sec_1_263a-3 despite the general_rule prohibiting resellers engaged in production activities from using the simplified_resale_method sec_1_263a-3 provides two exceptions which allow resellers engaged in both production and resale activities to elect the simplified_resale_method first a reseller otherwise permitted to use the simplified_resale_method may use the simplified_resale_method if its production activities with respect to the items of eligible_property are de_minimis and incident to its resale of personal_property described in sec_1221 see sec_1_263a-3 second a reseller otherwise permitted to use the simplified_resale_method may use the simplified_resale_method even though it has personal_property produced for it eg private label goods under a contract with an unrelated_person if the contract is entered into incident to its resale activities and the property is sold to its customers see sec_1_263a-3 in addition to the simplified methods a taxpayer may use the methods described in sec_1_263a-1 or if they are reasonable allocation_methods within the meaning of sec_1_263a-1 in addition a taxpayer may use any other reasonable allocation method to properly allocate direct and indirect_costs among units of property produced or property acquired for resale during the taxable_year see 263a-1 f allocation_methods available to the examining agent the examining agent concludes that if taxpayer is a reseller with more than de_minimis production activities then taxpayer must allocate additional sec_263a using the simplified_production_method if taxpayer is a reseller with de_minimis production the examining agent concludes that taxpayer may use the simplified_resale_method tam-155576-06 if taxpayer has more than de_minimis production activities the examining agent can require taxpayer to use the simplified_production_method in order to capitalize all additional sec_263a costs to both production and resale property that remain on hand at year end if taxpayer’s production activities are determined to be de_minimis sec_1_263a-3 and sec_1_263a-3 in combination provide that taxpayer can be required to use the simplified_resale_method to capitalize additional sec_263a costs however because taxpayer has de_minimis production_costs incident to its resale activities and property produced under contract it is required to capitalize all costs allocable to eligible_property produced using the simplified_resale_method taxpayer must include any de_minimis production_costs subcontractor’s costs as well as handling costs incurred in servicing taxpayer-owned vehicles in the storage_and_handling_costs_absorption_ratio or the purchasing_costs_absorption_ratio of the simplified_resale_method to the extent these costs are not capitalized to the basis of the vehicles even if taxpayer’s production activities are de_minimis the examining agent can require taxpayer to use the simplified_production_method see sec_1_263a-3 which provides that resellers may elect the simplified_production_method if engaged in both production and resale activities with respect to items of eligible_property in addition the examining agent can require taxpayer to use any other method that is a reasonable method within the meaning of sec_1_263a-1 taxpayer’s arguments taxpayer argues that even if it were a producer the simplified_production_method does not clearly reflect income because due to the nature of its activities it has little inventory on hand at year end that is produced taxpayer further argues that if little or no produced inventory is on hand at the end of the year income is distorted if production_costs are allocated to inventory that was not produced rather taxpayer argues that it should be entitled to use a method that capitalizes only necessary pre- production_costs as provided in sec_1_263a-2 and whatever small amount would apply to the vehicles in process at the body shop although they may produce results that differ from a facts-and-circumstances method the simplified_production_method and simplified_resale_method clearly reflect income when properly applied by an eligible_taxpayer see t d 1993_2_cb_77 as explained above the examining agent may require taxpayer to use any permissible method including a reasonable method under sec_1_263a-1 the simplified_production_method or the simplified_resale_method if taxpayer’s production activities are de_minimis if the examining agent requires taxpayer to use one of the simplified methods and taxpayer is not satisfied with the results of that method it may request to change its method_of_accounting to a facts-and-circumstances allocation method id tam-155576-06 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
